Title: To James Madison from Ebenezer Stevens, 12 July 1802 (Abstract)
From: Stevens, Ebenezer
To: Madison, James


12 July 1802, New York. Knowing that the U.S. government often has occasion to send supplies to the Mediterranean, offers the use of “a Ship of 290 Tons, a New & fine Vessel, which the owners are desirous should have a freight for the Meditaranean.” Asks JM to communicate this offer to secretary of the navy. “I have been defeated in being able to purchase a required Cargoe for this vessel & My only chance of now getting her there, is by a freight.” Thanks JM for the “friendly Civilities I recd. from yourself & family while in your City.”
 

   
   RC (DNA: RG 59, ML). 1 p.


